Name: 93/410/EEC, Euratom: Council Decision of 19 July 1993 appointing three members of the Economic and Social Committee
 Type: Decision
 Subject Matter: personnel management and staff remuneration;  EU institutions and European civil service
 Date Published: 1993-07-24

 Avis juridique important|31993D041093/410/EEC, Euratom: Council Decision of 19 July 1993 appointing three members of the Economic and Social Committee Official Journal L 182 , 24/07/1993 P. 0062 - 0062COUNCIL DECISION of 19 July 1993 appointing three members of the Economic and Social Committee(93/410/Euratom, EEC)THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 193 to 195 thereof, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Articles 165 to 167 thereof, Having regard to the Convention on certain institutions common to the European Communities, and in particular Article 5 thereof, Having regard to the Council Decision of 24 September 1990 appointing the members of the Economic and Social Committee for the period ending on 20 September 1994 (1), Whereas three seats have become vacant on the Economic and Social Committee following the resignations of Mr Ulbo Tukker and Mr Gerrit C. van Dam, notified to the Council on 9 December 1992, and that of Mr Willy Wagenmans, notified to the Council on 5 February 1993; Having regard to the nominations submitted by the Netherlands Government on 30 April 1993, Having obtained the opinion of the Commission of the European Communities, HAS DECIDED AS FOLLOWS: Sole Article Mr D. H. Kielman, Dr G.C.P. Linssen and Ms H.C.H. van den Berg are hereby appointed members of the Economic and Social Committee in place of Mr Ulbo Tukker, Mr Gerrit C. van Dam and Mr Willy Wagenmans for the remainder of the latter's terms of office, which run until 20 September 1994. Done at Brussels, 19 July 1993. For the Council The President W. CLAES (1) OJ No L 290, 23. 10. 1990, p. 13.